These cases were submitted by stipulation, along with Ellis v.Jefferds, ante, p. 478, on briefs on file. The only difference between the cases is that the plaintiffs here are deputy officers, viz., Clark and De Witt deputy district attorneys, McPhail deputy county superintendent, had Bliss deputy county clerk. We do not, however, regard this difference as material. Under section 173 of the act of 1893 these deputies are all provided for, and their salaries fixed.
Under the act of 1897, by section 59, which is a re-enactment of section 61 of the old act, the new officers have the same power as before to appoint deputies. But by section 215 they are to be paid by their principals, whose salaries are increased. The office is, therefore, not abolished, but the compensation of the deputies is changed. Their cases, therefore, comes fairly under the language of section 233, and certainly within the intention of the act. To deprive the incumbent district attorney of his paid deputies, and to require *Page 482 
him to pay for necessary assistance out of his own pocket, would be very materially to "affect" him.
The cases, we think, cannot be distinguished from the principal case, and on the authority of that case the judgments and orders appealed from are affirmed.